ITEMID: 001-79326
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF VORONINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6 and P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1961 and lives in Voronezh.
5. She brought civil proceedings against her local authority requesting arrears of child benefits due to her.
6. On 17 March 2000 the Levoberezhny District Court of Voronezh granted her claims and awarded her the arrears in the amount of 4,117.63 roubles (RUR ). The judgment was not appealed against and became final on 27 March 2000.
7. On 18 April 2000 a writ of execution was issued.
8. On an unspecified date the writ was returned to the applicant by the bailiff's service owing to the lack of funds in the debtor's account.
9. The applicant forwarded the writ of execution to the debtor's bank and requested it to debit the sum due from the debtor's account, but the bank refused.
10. She then brought proceedings against the bank claiming damages for its refusal to enforce the judgment of 17 March 2000.
11. On 17 April 2003 the Justice of the Peace of the Second Circuit of the Central District of Voronezh dismissed the applicant's claim on the ground that the bank had not been at fault in refusing to enforce the judgment of 17 March 2000. On appeal, the judgment was upheld by the Central District Court of Voronezh on 10 November 2003.
12. On 30 December 2004 the applicant received RUR 2,103.84 in execution of the judgment of the Levoberezhny District Court of Voronezh of 17 March 2000.
13. On 14 December 2005 she received the outstanding balance of RUR 2,103.89, thus completing full execution of the judgment.
VIOLATED_ARTICLES: 6
